
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.32


Certegy Inc.
Deferred Compensation Plan
Master Plan Document

--------------------------------------------------------------------------------

      
Effective January 1, 2003

       
Copyright © 2002
By Clark/Bardes Consulting, Inc.
Executive Benefits Practice
All Rights Reserved

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1   Definitions   1 ARTICLE 2   Selection, Enrollment, Eligibility   7
2.1   Selection by Committee   7 2.2   Enrollment Requirements   7 2.3  
Eligibility; Commencement of Participation   7 2.4   Termination of
Participation and/or Deferrals   7 ARTICLE 3   Deferral Commitments/Chief
Executive Officer's Discretionary Bonus Amounts/Restricted Stock Amounts/Stock
Option Gain Amounts/Vesting/Crediting/Taxes   7 3.1   Minimum Deferrals   7 3.2
  Maximum Deferral   8 3.3   Election to Defer; Effect of Election Form   9 3.4
  Withholding and Crediting of Annual Deferral Amounts   10 3.5   Annual Chief
Executive Officer's Discretionary Bonus Amount   10 3.6   Annual Restricted
Stock Amount   10 3.7   Annual Stock Option Gain Amount   10 3.8   Vesting   10
3.9   Crediting/Debiting of Account Balances   11 3.10   FICA and Other Taxes  
13 ARTICLE 4   Deduction Limitation   13 4.1   Deduction Limitation on Benefit
Payments   13 ARTICLE 5   In-Service Distribution; Unforeseeable Financial
Emergencies; Withdrawal Election   14 5.1   In-Service Distribution   14 5.2  
Other Benefits Take Precedence Over In-Service Distributions   14 5.3  
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies   14 5.4  
Withdrawal Election   15 ARTICLE 6   Change In Control Benefit   15 6.1   Change
in Control Benefit   15 6.2   Payment of Change in Control Benefit   15 ARTICLE
7   Retirement Benefit   16 7.1   Retirement Benefit   16 7.2   Payment of
Retirement Benefit   16 ARTICLE 8   Termination Benefit   16 8.1   Termination
Benefit   16 8.2   Payment of Termination Benefit   17 ARTICLE 9   Disability
Waiver and Benefit   17 9.1   Disability Waiver   17 9.2   Continued
Eligibility; Disability Benefit   17 ARTICLE 10   Survivor Benefit   18 10.1  
Survivor Benefit   18 10.2   Payment of Survivor Benefit   18 ARTICLE 11  
Beneficiary Designation   18 11.1   Beneficiary   18 11.2   Beneficiary
Designation; Change of Beneficiary Designation   19 11.3   Acknowledgement   19
11.4   No Beneficiary Designation   19 11.5   Doubt as to Beneficiary   19 11.6
  Discharge of Obligations   19

i

--------------------------------------------------------------------------------

ARTICLE 12   Leave of Absence   19 12.1     Paid Leave of Absence   19 12.2    
Unpaid Leave of Absence   19 ARTICLE 13   Termination, Amendment or Modification
  20 13.1     Termination   20 13.2     Amendment   20 13.3     Plan Agreement  
21 13.4     Effect of Payment   21 ARTICLE 14   Administration   21 14.1    
Committee Duties   21 14.2     Administration Upon Change In Control   21 14.3  
  Agents   21 14.4     Binding Effect of Decisions   22 14.5     Indemnity of
Committee   22 14.6     Employer Information   22 ARTICLE 15   Other Benefits
and Agreements   22 15.1     Coordination with Other Benefits   22 ARTICLE 16  
Claims Procedures   22 16.1     Presentation of Claim   22 16.2     Notification
of Decision   22 16.3     Review of a Denied Claim   23 16.4     Decision on
Review   23 16.5     Legal Action   23 ARTICLE 17   Trust   24 17.1    
Establishment of the Trust   24 17.2     Interrelationship of the Plan and the
Trust   24 17.3     Distributions From the Trust   24 ARTICLE 18   Miscellaneous
  24 18.1     Status of Plan   24 18.2     Unsecured General Creditor   24
18.3     Employer's Liability   24 18.4     Nonassignability   24 18.5     Not a
Contract of Employment   24 18.6     Furnishing Information   25 18.7     Terms
  25 18.8     Captions   25 18.9     Governing Law   25 18.10   Notice   25
18.11   Successors   25 18.12   Spouse's Interest   25 18.13   Validity   25
18.14   Incompetent   25 18.15   Court Order   26 18.16   Distribution in the
Event of Taxation   26 18.17   Insurance   26 18.18   Legal Fees To Enforce
Rights After Change in Control   27

ii

--------------------------------------------------------------------------------

CERTEGY INC.
DEFERRED COMPENSATION PLAN
Effective January 1, 2003

Purpose

        The purpose of this Plan is to provide specified benefits to a select
group of management or highly compensated Employees who contribute materially to
the continued growth, development and future business success of Certegy Inc., a
Georgia corporation, and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

ARTICLE 1
Definitions

        For the purposes of this Plan, unless otherwise clearly apparent from
the context, the following phrases or terms shall have the following indicated
meanings:

1.1"Account Balance" shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the Chief Executive Officer's Discretionary Bonus Account balance,
(iii) the Restricted Stock Account balance, and (iv) the Stock Option Gain
Account balance. The Account Balance, and each other specified account balance,
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

1.2"Annual Bonus" shall mean any compensation, in addition to Base Annual
Salary, commissions and LTIP Amounts payable to a Participant during a Plan
Year, under the Annual Incentive Plan, or under any Employer's annual bonus and
cash incentive plans, excluding stock options.

1.3"Annual Chief Executive Officer's Discretionary Bonus Amount" shall mean, for
any one Plan Year, the amount determined in accordance with Section 3.5.

1.4"Annual Deferral Amount" shall mean that portion of a Participant's Base
Annual Salary, Annual Bonus and LTIP Amounts that a Participant defers in
accordance with Article 3 for any one Plan Year. In the event of a Participant's
Retirement, Disability (if deferrals cease in accordance with Section 9.1),
death or a Termination of Employment prior to the end of a Plan Year, such
year's Annual Deferral Amount shall be the actual amount withheld prior to such
event.

1.5"Annual Installment Method" shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (a) for the first annual installment, the vested Account
Balance of the Participant shall be calculated as of the close of business on or
around the earlier of (i) the July 1 following the date on which the Participant
Retires, or (ii) the January 1 following the date on which the Participant
Retires, as determined by the Committee in its sole discretion, and (b) for
remaining annual installments, the vested Account Balance of the Participant
shall be calculated on every anniversary of such calculation date, as
applicable. Each annual installment shall be calculated by multiplying this
balance by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due the Participant. By way of
example, if the Participant elects a ten (10) year Annual Installment Method,
the first payment shall be 1/10 of the vested Account Balance, calculated as
described in this definition. The following year, the payment shall be 1/9 of
the vested Account Balance, calculated as described in this definition. Shares
of Stock that shall be distributable from the Stock Option Gain Account

1

--------------------------------------------------------------------------------

and the Restricted Stock Account shall be distributable in shares of actual
Stock in the same manner previously described. However, the Committee may, in
its sole discretion, (i) adjust the annual installments in order to distribute
whole shares of actual Stock and/or (ii) accelerate the distribution of such
actual shares of Stock by payment of a lump sum.

1.6"Annual Restricted Stock Amount" shall mean, with respect to a Participant
for any one Plan Year, the amount of Restricted Stock deferred in accordance
with Section 3.6 of this Plan, calculated using the closing price of Stock at
the end of the business day closest to the date such Restricted Stock would
otherwise vest, but for the election to defer. In the event of a Participant's
Retirement, Disability (if deferrals cease in accordance with Section 9.1),
death or a Termination of Employment prior to the end of a Plan Year, such
year's Annual Restricted Stock Amount shall be the actual amount withheld prior
to such event.

1.7"Annual Stock Option Gain Amount" shall mean, with respect to a Participant
for any one Plan Year, the portion of Qualifying Gains deferred with respect to
an Eligible Stock Option exercise, in accordance with Section 3.7 of this Plan.
In the event of a Participant's Retirement, Disability (if deferrals cease in
accordance with Section 9.1), death or a Termination of Employment prior to the
end of a Plan Year, such year's Annual Stock Option Gain Amount shall be the
actual amount withheld prior to such event.

1.8"Base Annual Salary" shall mean the annual cash compensation relating to
services performed during any calendar year, excluding bonuses, commissions,
overtime, fringe benefits, stock options, relocation expenses, incentive
payments, non-monetary awards, director fees and other fees, and automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee's gross income). Base Annual
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant's gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.

1.9"Beneficiary" shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 11, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.10"Beneficiary Designation Form" shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.11"Board" shall mean the board of directors of the Company.

1.12"Change in Control" shall mean the first to occur of any of the following
events:

(a)The accumulation by any Person of Beneficial Ownership of twenty percent
(20%) or more of the combined voting power of the Company's Voting Stock;
provided that for purposes of this section 1.12(a), a Change in Control will not
be deemed to have occurred if the accumulation of twenty percent (20%) or more
of the voting power of the Company's Voting Stock results from any acquisition
of Voting Stock (i) directly from the Company that is approved by the Incumbent
Board, (ii) by the Company, (iii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
or (iv) by any Person pursuant to a Business Combination that complies with all
of clauses (i), (ii) and (iii) of 1.12(b), below;

2

--------------------------------------------------------------------------------

(b)The Consummation of a Business Combination, unless, immediately following
that Business Combination, (i) all or substantially all of the Persons who were
the beneficial owners of Voting Stock of the Company immediately prior to that
Business Combination beneficially own, directly or indirectly, more than
sixty-six and two-thirds percent (662/3%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the Voting
Stock of the Company, (ii) no Person (other than the Company, that entity
resulting from that Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Eighty Percent (80%)
Subsidiary or that entity resulting from that Business Combination) beneficially
owns, directly or indirectly, twenty percent (20%) or more of the then
outstanding shares of common stock of the entity resulting from that Business
Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of that
entity, and (iii) at least a majority of the members of the board of directors
of the entity resulting from that Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for that Business Combination;

(c)A sale or other disposition of all or substantially all of the assets of the
Company; or

(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with all of clauses (i), (ii) and (iii) of 1.12(b), above.

        Solely for purposes of section 1.12, the following definitions will
apply:

(1)"Beneficial Ownership" means beneficial ownership as that term is used in
Rule 13(d)(3) promulgated under the Exchange Act.

(2)"Business Combination" means a reorganization, merger or consolidation of the
Company.

(3)"Eighty Percent (80%) Subsidiary" means an entity in which the Company
directly or indirectly beneficially owns eighty percent (80%) or more of the
outstanding Voting Stock.

(4)"Exchange Act" means the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.

(5)"Incumbent Board" means a board of directors, at least a majority of whom
consist of individuals who either are (a) members of the Board as of the
effective date of this Plan or (b) become members of the Board subsequent to the
effective date of this Plan and whose election, or nomination for election, by
the Company's shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then comprising the Incumbent Board (either by a specific vote
or by approval of the proxy statement of the Company in which that person is
named as a nominee for director, without objection to that nomination), but
excluding, for that purpose, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest (within the
meaning of Rule 14a-11 of the Exchange Act) with respect to the election or
removal of directors or other actual or

3

--------------------------------------------------------------------------------

threatened solicitation of proxies or consents by or on behalf of a Person other
than the board of directors.

(6)"Person" means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d)(2) of the Exchange Act).

(7)"Voting Stock" means the then outstanding securities of an entity entitled to
vote generally in the election of members of that entity's board of directors.

1.13"Change in Control Benefit" shall have the meaning set forth in Article 6.

1.14"Chief Executive Officer's Discretionary Bonus Account" shall mean (i) the
sum of the Participant's Annual Chief Executive Officer's Discretionary Bonus
Amounts, plus (ii) amounts credited or debited in accordance with all the
applicable crediting and debiting provisions of this Plan that relate to the
Participant's Chief Executive Officer's Discretionary Bonus Account, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant's Chief Executive Officer's
Discretionary Bonus Account.

1.15"Claimant" shall have the meaning set forth in Section 16.1.

1.16"Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.17"Committee" shall mean the committee described in Article 14.

1.18"Company" shall mean Certegy Inc., a Georgia corporation, and any successor
to all or substantially all of the Company's assets or business.

1.19"Deduction Limitation" shall mean the limitation on a benefit that may
otherwise be distributable pursuant to the provisions of this Plan, as set forth
in Article 4.

1.20"Deferral Account" shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting and debiting provisions of this Plan that relate to the
Participant's Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

1.21"Disability" or "Disabled" shall mean a determination that a Participant is
disabled made by either (i) the carrier of any individual or group disability
insurance policy, sponsored by the Participant's Employer, or (ii) the Social
Security Administration. Upon request by the Employer, the Participant must
submit proof of the carrier's or Social Security Administration's determination.

1.22"Disability Benefit" shall mean the benefit set forth in Article 9.

1.23"Election Form" shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

1.24"Eligible Stock Option" shall mean one or more non-qualified stock option(s)
(including incentive stock options disqualified as such and treated as
non-qualified options) selected by the Committee in its sole discretion and
exercisable under a plan or arrangement of Certegy Inc. or any Employer, which
permits a Participant under this Plan to defer gain with respect to such option.

1.25"Employee" shall mean a person who is an employee of any Employer.

4

--------------------------------------------------------------------------------

1.26"Employer(s)" shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

1.27"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.28"In-Service Distribution" shall mean the distribution set forth in
Section 5.1.

1.29"LTIP Amounts" shall mean any compensation payable, whether in the form of
Stock or cash, to a Participant as an Employee under the Cash Long-Term
Incentive Plan, or under any Employer's long-term incentive plan or any other
long-term incentive arrangement designated by the Committee.

1.30"Participant" shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant's
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

1.31"Plan" shall mean the Certegy Inc. Deferred Compensation Plan, which shall
be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

1.32"Plan Agreement" shall mean a written agreement, as may be amended from time
to time, which is entered into by and between an Employer and a Participant.
Each Plan Agreement executed by a Participant and the Participant's Employer
shall provide for the entire benefit to which such Participant is entitled under
the Plan; should there be more than one Plan Agreement, the Plan Agreement
bearing the latest date of acceptance by the Employer shall supersede all
previous Plan Agreements in their entirety and shall govern such entitlement.
The terms of any Plan Agreement may be different for any Participant, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, however, that
any such additional benefits or benefit limitations must be agreed to by both
the Employer and the Participant.

1.33"Plan Year" shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year.

1.34"Qualifying Gain" shall mean the incremental value inuring to a Participant
upon the exercise of an Eligible Stock Option, using a Stock-for-Stock payment
method, during any Plan Year. For purposes of this section, the phrase
"Stock-for-Stock payment method" shall, in all events, be limited to the
Participant's delivery of a properly executed statement in which he or she
attests to ownership of the number of shares required to exercise the Eligible
Stock Option, rather than actual delivery of such shares. Such incremental value
shall be deliverable to the Participant in the form of additional shares of
Stock and shall be computed as follows: (i) the total fair market value of the
shares of Stock held/acquired as a result of the exercise of an Eligible Stock
Option using a Stock-for-Stock payment method, minus (ii) the total exercise
price. For example, assume a Participant elects to exercise an Eligible Stock
Option to purchase 1,000 shares of Stock at an exercise price of $20 per share
(i.e., a total exercise price of $20,000), when the Stock has a current fair
market value of $25 per share (i.e., a total current fair market value of
$25,000) and elects to defer one hundred (100) percent of the Qualifying Gain
(i.e., $5,000). Using the Stock-for-Stock payment method, the Participant

5

--------------------------------------------------------------------------------

would deliver a properly executed statement attesting to ownership of 800 shares
of Stock (worth $20,000 at exercise) to exercise the Eligible Stock Option and
would receive, in return, a Qualifying Gain, in the form of an unfunded and
unsecured promise by the Company for 200 shares of Stock in the future (worth
$5,000 at exercise). The number of additional shares of Stock deliverable to the
Participant in the future as a result of the Qualifying Gain shall be fixed and
determined as of the date of the exercise of the Eligible Stock Option using the
closing price of the Stock as of the end of the business day closest to the date
of such exercise.

1.35Restricted Stock" shall mean rights to receive unvested shares of restricted
stock selected by the Committee in its sole discretion and awarded to the
Participant under any Certegy Inc. stock incentive plan.

1.36"Restricted Stock Account" shall mean the aggregate value, measured on any
given date, of (i) the number of shares of Restricted Stock deferred by a
Participant as a result of all Annual Restricted Stock Amounts, plus, less
(ii) the number of shares of Restricted Stock previously distributed to the
Participant or his or her Beneficiary pursuant to this Plan, subject in each
case to any adjustments to the number of such shares determined by the Committee
with respect to the Certegy Inc. Stock Unit Fund pursuant to Section 3.9. This
portion of the Participant's Account Balance shall only be distributable in
actual shares of Stock.

1.37"Retirement", "Retire(s)" or "Retired" shall mean, with respect to an
Employee, severance from employment from all Employers for any reason other than
a leave of absence, death or Disability on or after the earlier of the
attainment of (a) age sixty-five (65), (b) age fifty-five (55) with five
(5) Years of Service, or (c) age fifty (50), provided the sum of such
Participant's age and Years of Service equals or exceeds seventy-five (75).
Notwithstanding the preceding sentence, if a Participant's employment
terminates, and such Participant is not otherwise eligible to Retire, the
Committee may, in its sole discretion, deem such Participant to have Retired for
purposes of this Plan.

1.38"Retirement Benefit" shall mean the benefit set forth in Article 7.

1.39"Stock" shall mean Certegy Inc. common stock, $.01 par value, or any other
equity securities of the Company designated by the Committee.

1.40"Stock Option Gain Account" shall mean the aggregate value, measured on any
given date, of (i) the number of shares of Stock deferred by a Participant as a
result of all Annual Stock Option Gain Amounts, less (ii) the number of such
shares of Stock previously distributed to the Participant or his or her
Beneficiary pursuant to this Plan, subject in each case to any adjustments to
the number of such shares determined by the Committee with respect to the
Certegy Inc. Stock Unit Fund pursuant to Section 3.9. This portion of the
Participant's Account Balance shall only be distributable in actual shares of
Stock.

1.41"Survivor Benefit" shall mean the benefit set forth in Article 10.

1.42"Termination Benefit" shall mean the benefit set forth in Article 8.

1.43"Termination of Employment" shall mean the severing of employment with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence.

1.44"Trust" shall mean one or more trusts established pursuant to that certain
trust agreement, between the Company and the trustee named therein, as amended
from time to time.

1.45"Unforeseeable Financial Emergency" shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial

6

--------------------------------------------------------------------------------

hardship to the Participant resulting from (i) a sudden and unexpected illness
or accident of the Participant or a dependent of the Participant, (ii) a loss of
the Participant's property due to casualty, or (iii) such other extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined in the sole discretion of the Committee.

1.46"Years of Service" shall mean the sum of (i) the total number of full years
in which a Participant has been employed by one or more Employers, and (ii) the
total number of full years in which a Participant was employed by Equifax Inc.
For purposes of this definition, a year of employment shall be a 365 day period
(or 366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee's date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. The Committee
shall make a determination as to whether any partial year of employment shall be
counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees, as determined by
the Committee in its sole discretion. From that group, the Committee shall
select, in its sole discretion, Employees to participate in the Plan.

2.2Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee a Plan Agreement,
an Election Form and a Beneficiary Designation Form, all within thirty (30) days
after he or she is selected to participate in the Plan. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines in its sole discretion are necessary.

2.3Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the first day of the month following the month in
which the Employee completes all enrollment requirements. If an Employee fails
to meet all such requirements within the period required, in accordance with
Section 2.2, that Employee shall not be eligible to participate in the Plan
until the first day of the Plan Year following the delivery to and acceptance by
the Committee of the required documents.

2.4Termination of Participation and/or Deferrals. If the Committee determines in
good faith that a Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Committee shall have the right, in its sole discretion, to (i) terminate any
deferral election the Participant has made for the remainder of the Plan Year in
which the Participant's membership status changes, (ii) prevent the Participant
from making future deferral elections and/or (iii) immediately distribute the
Participant's then vested Account Balance as a Termination Benefit and terminate
the Participant's participation in the Plan.

ARTICLE 3
Deferral Commitments/Chief Executive Officer's Discretionary Bonus Amounts/
/Restricted Stock Amounts/Stock Option Gain Amounts/Vesting/Crediting/Taxes

3.1Minimum Deferrals.

7

--------------------------------------------------------------------------------

(a)Annual Deferral Amount. For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Annual Salary, Annual Bonus and/or
LTIP Amounts in the following minimum amounts for each deferral elected:


Deferral

--------------------------------------------------------------------------------

  Minimum Amount

--------------------------------------------------------------------------------

Base Annual Salary, Annual Bonus and/or LTIP Amounts   $5,000 aggregate

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

(b)Annual Restricted Stock Amount. For each grant of Restricted Stock, a
Participant may elect to defer, as his or her Annual Restricted Stock Amount,
Restricted Stock in the following minimum amount:


Deferral

--------------------------------------------------------------------------------

  Minimum Percentage

--------------------------------------------------------------------------------

  Restricted Stock   0 %

If no election is made, the amount deferred shall be zero.

(c)Annual Stock Option Gain Amount. For each Eligible Stock Option, a
Participant may elect to defer, as his or her Annual Stock Option Gain Amount,
the following minimum percentage of Qualifying Gain with respect to exercise of
the Eligible Stock Option:


Deferral

--------------------------------------------------------------------------------

  Minimum Percentage

--------------------------------------------------------------------------------

  Qualifying Gain   0 %

If no election is made, the amount deferred shall be zero.

(d)Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Annual
Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.



3.2Maximum Deferral.
(a)Annual Deferral Amount. For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Annual Salary, Annual Bonus and/or
LTIP Amounts up to the following maximum percentages for each deferral elected:


Deferral

--------------------------------------------------------------------------------

  Maximum Amount

--------------------------------------------------------------------------------

  Base Annual Salary   90 % Annual Bonus   100 % LTIP Amounts   100 %

(b)Annual Restricted Stock Amount. For each Plan Year, a Participant may elect
to defer, as his or her Annual Restricted Stock Amount, Restricted Stock in the
following maximum percentage:


Deferral

--------------------------------------------------------------------------------

  Maximum Percentage

--------------------------------------------------------------------------------

  Restricted Stock   100 %

(c)Annual Stock Option Gain Amount. For each Eligible Stock Option, a
Participant may elect to defer, as his or her Annual Stock Option Gain Amount,
Qualifying Gain up to the following maximum percentage with respect to exercise
of the Eligible Stock Option:


Deferral

--------------------------------------------------------------------------------

  Maximum Percentage

--------------------------------------------------------------------------------

  Qualifying Gain   100 %

8

--------------------------------------------------------------------------------

Annual Stock Option Gain Amounts may also be limited by other terms or
conditions set forth in the stock option plan or agreement under which such
options are granted.

(d)Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount (i) with respect to Base Annual Salary shall be limited to the
amount of compensation not yet earned by the Participant as of the date the
Participant submits a Plan Agreement and Election Form to the Committee for
acceptance, and (ii) with respect to Annual Bonus and LTIP Amounts shall be
limited to those amounts deemed eligible for deferral, in the sole discretion of
the Committee.



3.3Election to Defer; Effect of Election Form.
(a)First Plan Year. In connection with a Participant's commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

(b)Subsequent Plan Years. For each succeeding Plan Year, an irrevocable deferral
election for that Plan Year, and such other elections as the Committee deems
necessary or desirable under the Plan, shall be made by timely delivering a new
Election Form to the Committee, in accordance with its rules and procedures,
before the end of the Plan Year preceding the Plan Year for which the election
is made. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year.

(c)Restricted Stock Deferral. For an election to defer Restricted Stock to be
valid: (i) a separate irrevocable Election Form must be completed and signed by
the Participant, with respect to such Restricted Stock; and (ii) such Election
Form must be timely delivered to the Committee and accepted by the Committee at
least six (6) months prior to the date such Restricted Stock vests under the
terms of the Certegy Inc. stock incentive plan.

(d)Stock Option Gain Deferral.

(i)For an election to defer gain upon the exercise of an Eligible Stock Option
exercise to be valid: (i) a separate Election Form must be completed and signed
by the Participant with respect to the Eligible Stock Option; (ii) such election
must be irrevocable; (iii) the executed Election Form must be timely delivered
to the Committee or its designee at least six (6) months prior to the date the
Participant elects to exercise the Eligible Stock Option; (iv) the Participant
must agree not to exercise the Eligible Stock Option prior to six (6) months
from the date the executed, irrevocable Election Form is submitted to the
Committee or its designee; (v) the Eligible Stock Option must be exercised using
the "Stock-for-Stock payment method"; and (vi) the Stock constructively
delivered by the Participant to exercise the Eligible Stock Option must have
been owned by the Participant during the entire six (6) month period prior to
its delivery and/or otherwise qualify the Eligible Stock Option for favorable
accounting treatment, as determined in the sole discretion of the Committee.

(ii)Notwithstanding any other provision of this Plan to the contrary, (i) an
Eligible Stock Option may be exercised prior to the end of the six (6) month
period following the date on which the executed Election Form is delivered to
the Committee or its designee, and (ii) the resulting Qualifying Gain will not
be deferred into this Plan, if (a) a Change in Control occurs, or (b) the
Participant Retires, dies while an Employee, or experiences a Termination of
Employment, and the Eligible Stock Option would otherwise expire prior

9

--------------------------------------------------------------------------------

to the end of the six (6) month period following the date on which the executed
Election Form was delivered to the Committee or its designee.

3.4Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Annual Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Annual Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Annual Salary.
The Annual Bonus and/or LTIP Amounts portion of the Annual Deferral Amount shall
be withheld at the time the Annual Bonus or LTIP Amounts are or otherwise would
be paid to the Participant, whether or not this occurs during the Plan Year
itself. Annual Deferral Amounts shall be credited to a Participant's Deferral
Account at the time such amounts would otherwise have been paid to the
Participant.

3.5Annual Chief Executive Officer's Discretionary Bonus Amount.
(a)For each Plan Year, an Employer may be required to credit amounts to a
Participant's Chief Executive Officer's Discretionary Bonus Account in
accordance with employment or other agreements entered into between the
Participant and the Employer. Such amounts shall be credited on the date or
dates prescribed by such agreements.

(b)For each Plan Year, the Chief Executive Officer ("CEO") of the Company may,
but is not required to, credit any amount of cash he or she desires to any
Participant's Chief Executive Officer's Discretionary Bonus Account under this
Plan, which amount shall be for that Participant the Annual Chief Executive
Officer's Discretionary Bonus Amount for that Plan Year. The amount so credited
to a Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive an Annual Chief
Executive Officer's Discretionary Bonus Amount for that Plan Year. The Annual
Chief Executive Officer's Discretionary Bonus Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.

3.6Annual Restricted Stock Amount. Subject to any terms and conditions imposed
by the Committee, Participants may elect to defer, under the Plan, Restricted
Stock, which amount shall be for that Participant the Annual Restricted Stock
Amount for that Plan Year. The portion of any Restricted Stock deferred shall,
at the time the Restricted Stock would otherwise vest under the terms of the
Certegy Inc. stock incentive plan, but for the election to defer, be reflected
on the books of the Company as an unfunded, unsecured promise to deliver to the
Participant a specific number of actual shares of Stock in the future.

3.7Annual Stock Option Gain Amount. Subject to any terms and conditions imposed
by the Committee, Participants may elect to defer, under the Plan, all or some
portion of Qualifying Gains attributable to an Eligible Stock Option exercise,
which amount shall be for that Participant the Annual Stock Option Gain Amount
for that Plan Year. The portion of any Qualifying Gains shall be reflected on
the books of the Company as an unfunded, unsecured promise to deliver to the
Participant a specific number of actual shares of Stock in the future. Such
shares of Stock would otherwise have been delivered to the Participant, pursuant
to the Eligible Stock Option exercise, but for the Participant's election to
defer.

3.8Vesting.
(a)A Participant shall at all times be 100% vested in his or her Deferral
Account, Restricted Stock Account and Stock Option Gain Account.

(b)A Participant shall be vested in his or her Chief Executive Officer's
Discretionary Bonus Account in accordance with the vesting schedule(s) set forth
in his or her Plan Agreement, employment agreement or any other agreement
entered into between the Participant and his

10

--------------------------------------------------------------------------------

or her Employer. If not addressed in such agreements, a Participant shall vest
in his or her Chief Executive Officer's Discretionary Bonus Account in
accordance with the schedule declared by the Committee in its sole discretion.

(c)Notwithstanding anything to the contrary contained in this Section 3.8, in
the event of a Change in Control, or upon a Participant's Retirement, death
while employed by an Employer, or Disability, a Participant's Chief Executive
Officer's Discretionary Bonus Account shall immediately become 100% vested (if
it is not already vested in accordance with the above vesting schedules).

(d)Notwithstanding subsection 3.8(c) above, the vesting schedule for a
Participant's Chief Executive Officer's Discretionary Bonus Account shall not be
accelerated to the extent that the Committee determines that such acceleration
would cause the deduction limitations of Section 280G of the Code to become
effective. In the event that all of a Participant's Chief Executive Officer's
Discretionary Bonus Account is not vested pursuant to such a determination, the
Participant may request independent verification of the Committee's calculations
with respect to the application of Section 280G. In such case, the Committee
must provide to the Participant within ninety (90) days of such a request an
opinion from a nationally recognized accounting firm selected by the Participant
(the "Accounting Firm"). The opinion shall state the Accounting Firm's opinion
that any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.

(e)Section 3.8(d) shall not prevent the acceleration of the vesting schedule
applicable to a Participant's Chief Executive Officer's Discretionary Bonus
Account if such Participant is entitled to a "gross-up" payment, to eliminate
the effect of the Code section 4999 excise tax, pursuant to his or her
employment agreement or other agreement entered into between such Participant
and the Employer.

3.9Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account Balance in accordance with the following rules:
(a)Measurement Funds. Subject to the restrictions found in Section 3.9(c),
below, the Participant may elect one or more of the measurement funds selected
by the Committee, in its sole discretion, which are based on certain mutual
funds (the "Measurement Funds"), for the purpose of crediting or debiting
additional amounts to his or her Account Balance. As necessary, the Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund.
Each such action will take effect as of the first day of the first calendar
quarter that begins at least thirty (30) days after the day on which the
Committee gives Participants advance written notice of such change.

(b)Election of Measurement Funds. Subject to the restrictions found in
Section 3.9(c) below, a Participant, in connection with his or her initial
deferral election in accordance with Section 3.3(a) above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.9(a)
above) to be used to determine the amounts to be credited or debited to his or
her Account Balance. If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant's Account Balance
shall automatically be allocated into the lowest-risk Measurement Fund, as
determined by the Committee, in its sole discretion. Subject to the restrictions
found in Section 3.9(c) below, the Participant may (but is not required to)
elect, by submitting an Election Form to the Committee that is accepted by the
Committee, to add or delete, on a daily basis, one or more Measurement Fund(s)
to be used to determine the amounts to be credited or debited to his or her
Account Balance, or to change the portion of his or her Account Balance
allocated to

11

--------------------------------------------------------------------------------

each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Committee, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

(c)Certegy Inc. Stock Unit Fund.
(i)A Participant's Restricted Stock Account, Stock Option Gain Account and those
LTIP Amounts that are payable in Stock will be automatically allocated to the
Certegy Inc. Stock Unit Fund Measurement Fund. Participants may not select any
other Measurement Fund to be used to determine the amounts to be credited or
debited to their Restricted Stock Account, Stock Option Gain Account or those
LTIP Amounts that are payable in Stock. Furthermore, no other portion of the
Participant's Account Balance can be either initially allocated or re-allocated
to the Certegy Inc. Stock Unit Fund. Notwithstanding the preceding sentence, the
Committee may postpone any transfer which would otherwise be made in a period in
which the Participant would be prohibited (by Company policy or otherwise) from
acquiring or disposing of equity securities of the Company until after such
period has expired.

(ii)The number of shares of Stock credited to the Participant's Account Balance
may be adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of Participants' rights with respect to the portion of his or her
Account Balance allocated to the Certegy Inc. Stock Unit Fund, in the event of
any reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under Section 3.9.

(iii)For purposes of this Section 3.9(c), the fair market value of the Stock
shall be determined by the Committee in its sole discretion.

(d)Proportionate Allocation. In making any election described in Section 3.9(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance to be allocated to a
Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of his or her Account Balance).

(e)Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined by the Committee, in its sole
discretion. A Participant's Account Balance shall be credited or debited on a
daily basis based on the manner in which such Participant's Account Balance has
been actually allocated among the Measurement Funds.

(f)No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf

12

--------------------------------------------------------------------------------

by the Company or the Trust; the Participant shall at all times remain an
unsecured creditor of the Company.

3.10FICA and Other Taxes.
(a)Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant's Employer(s) shall
withhold from that portion of the Participant's Base Annual Salary, Annual Bonus
and LTIP Amounts that are not being deferred, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.10.

(b)Chief Executive Officer's Discretionary Bonus Account. When a Participant
becomes vested in a portion of his or her Chief Executive Officer's
Discretionary Bonus Account, the Participant's Employer(s) shall withhold from
the Participant's Base Annual Salary, Annual Bonus and/or LTIP Amounts that are
not deferred, in a manner determined by the Employer(s), the Participant's share
of FICA and other employment taxes. If necessary, the Committee may reduce the
vested portion of the Participant's Chief Executive Officer's Discretionary
Bonus Account, as applicable, in order to comply with this Section 3.10.

(c)Annual Restricted Stock Amounts and Annual Stock Option Gain Amounts. For
each Plan Year in which an Annual Restricted Stock Amount or Annual Stock Option
Gain Amount is being first withheld from a Participant, the Participant's
Employer(s) shall withhold from that portion of the Participant's Base Annual
Salary, Annual Bonus, LTIP Amounts, Restricted Stock and Qualifying Gains that
are not being deferred, in a manner determined by the Employer(s), the
Participant's share of FICA and other employment taxes on such Annual Stock
Option Gain Amount or Annual Restricted Stock Amount. If necessary, the
Committee may reduce the Annual Stock Option Gain Amount or the Annual
Restricted Stock Amount in order to comply with this Section 3.10.

(d)Distributions. The Participant's Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Deduction Limitation

4.1Deduction Limitation on Benefit Payments. If an Employer determines in good
faith prior to a Change in Control that there is a reasonable likelihood that
any compensation paid to a Participant for a taxable year of the Employer would
not be deductible by the Employer solely by reason of the limitation under Code
Section 162(m), then to the extent deemed necessary by the Employer to ensure
that the entire amount of any distribution to the Participant pursuant to this
Plan prior to the Change in Control is deductible, the Employer may defer all or
any portion of a distribution under this Plan. Any amounts deferred pursuant to
this limitation shall continue to be credited/debited with additional amounts in
accordance with Section 3.9 above, even if such amount is being paid out in
installments. The amounts so deferred and amounts credited thereon shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant's death) at the earliest possible date, as determined by the
Employer in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Employer during which the
distribution is made will not be limited by Section 162(m), or if earlier, the
effective date of a Change in Control. Notwithstanding anything to the contrary
in this Plan, the Deduction Limitation shall not apply to any distributions made
after a Change in Control.

13

--------------------------------------------------------------------------------

ARTICLE 5
In-Service Distribution; Unforeseeable Financial Emergencies; Withdrawal
Election

5.1In-Service Distribution. In connection with each election to defer an amounts
into this Plan, a Participant may irrevocably elect to receive an In-Service
Distribution from the Plan with respect to all or a portion of (i) his or her
deferrals of Base Annual Salary, Annual Bonus and LTIP Amounts payable in cash,
(collectively referred to as "Annual Cash Deferral Amounts"), and (ii) the
Annual Chief Executive Officer's Discretionary Bonus Amount. The In-Service
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Cash Deferral Amount and the vested portion of the Annual
Chief Executive Officer's Discretionary Bonus Amount that the Participant
elected to have distributed as an In-Service Distribution, plus amounts credited
or debited in the manner provided in Section 3.9 above on that amount,
calculated as of the close of business on or around the date on which the
In-Service Distribution becomes payable, as determined by the Committee in its
sole discretion. Subject to the other terms and conditions of this Plan, each
In-Service Distribution elected shall be paid out during a sixty (60) day period
commencing immediately after the first day of any Plan Year designated by the
Participant. The Plan Year designated by the Participant must be at least three
Plan Years after the end of the Plan Year in which the Annual Cash Deferral
Amount is actually deferred, or the vested portion of the Annual Chief Executive
Officer's Discretionary Bonus Amount is actually contributed. By way of example,
if an In-Service Distribution is elected for Annual Cash Deferral Amounts that
are deferred in the Plan Year commencing January 1, 2003, the In-Service
Distribution would become payable during a sixty (60) day period commencing
January 1, 2007. Notwithstanding the language set forth above, the Committee
shall, in its sole discretion, adjust the amount distributable as an In-Service
Distribution if any portion of the Annual Chief Executive Officer's
Discretionary Bonus Amount is unvested on the In-Service Distribution Date.

5.2Other Benefits Take Precedence Over In-Service Distributions. Should an event
occur that triggers a benefit under Sections 5.3 or 5.4, or Articles 6, 7, 8, 9
or 10, any Annual Cash Deferral Amount and/or Chief Executive Officer's
Discretionary Bonus Amount, plus amounts credited or debited thereon, that are
subject to an In-Service Distribution election under Section 5.1 shall not be
paid in accordance with Section 5.1, but shall be paid in accordance with the
other applicable Section or Article.

5.3Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If the
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee (i) to suspend deferrals of Base Annual Salary,
Annual Bonus, LTIP Amounts, Restricted Stock and Qualifying Gains required to be
made by such Participant, to the extent deemed necessary by the Committee to
satisfy the Unforeseeable Financial Emergency, or (ii) to suspend deferrals of
Base Annual Salary, Annual Bonus, LTIP Amounts, Restricted Stock and Qualifying
Gains required to be made by such Participant, to the extent deemed necessary by
the Committee to satisfy the Unforeseeable Financial Emergency, and receive a
partial or full payout from the Plan. The payout shall not exceed the lesser of
the Participant's vested Account Balance, excluding the portion of the Account
Balance, which has been irrevocably allocated to the Certegy Inc. Stock Unit
Fund, calculated as if such Participant were receiving a Termination Benefit, or
the amount reasonably needed to satisfy the Unforeseeable Financial Emergency. A
Participant may not receive a payout from the Plan to the extent that the
Unforeseeable Financial Emergency is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (iii) by suspension of deferrals under
this Plan.

If the Committee, in its sole discretion, approves a Participant's petition for
suspension, the Participant's deferrals under this Plan shall be suspended as of
the date of such approval. If the Committee, in its sole discretion, approves a
Participant's petition for suspension and payout, the

14

--------------------------------------------------------------------------------

Participant's deferrals under this Plan shall be suspended as of the date of
such approval and the Participant shall receive a payout from the Plan no later
than sixty (60) days after the earlier of the (i) July 1 following the date of
such approval, or (ii) January 1 following the date of such approval, as
determined by the Committee in its sole discretion.

5.4Withdrawal Election. A Participant may elect, at any time, to withdraw all or
a portion of his or her vested Account Balance, excluding the portion of the
Account Balance which has been irrevocably allocated to the Certegy Inc. Stock
Unit Fund. For purposes of this Section 5.4, the value of a Participant's vested
Account Balance, excluding the portion of the Account Balance which has been
irrevocably allocated to the Certegy Inc. Stock Unit Fund, shall be calculated
as of the close of business on or around the earlier of the (i) July 1 following
the date on which receipt of the Participant's election is acknowledged by the
Committee, or (ii) January 1 following the date on which receipt of the
Participant's election is acknowledged by the Committee, as determined by the
Committee in its sole discretion, less a withdrawal penalty equal to 10% of the
amount withdrawn (the net amount shall be referred to as the "Withdrawal
Amount"). This election can be made at any time, before or after Retirement or
Disability, and whether or not the Participant is in the process of being paid
pursuant to an installment payment schedule. The Participant shall make this
election by giving the Committee advance written notice of the election in a
form determined from time to time by the Committee. The Participant shall be
paid the Withdrawal Amount no later than sixty (60) days after the earlier of
the (i) July 1 following the date of his or her election, or (ii) January 1
following the date of his or her election, as determined by the Committee in its
sole discretion. Once the Withdrawal Amount is paid, the Participant's
participation in the Plan shall be suspended for the remainder of the Plan Year
in which the withdrawal is elected and for one (1) full Plan Year thereafter
(the "Suspension Period"). During the Suspension Period, the Participant will
continue to be eligible for the benefits provided in Articles 5, 6, 7, 8, 9 or
10 in accordance with the provisions of those Articles, and any previously
elected deferrals of Restricted Stock and Qualifying Gains will continue to be
withheld. However, the portion of such Participant's Annual Deferral Amount
which is attributable to Base Annual Salary, Annual Bonus and/or LTIP Amounts
shall not be withheld during the Suspension Period, and the Participant shall
not be allowed to make any deferral elections during the Suspension Period.


ARTICLE 6
Change in Control Benefit

6.1Change in Control Benefit. The Participant will receive a Change in Control
Benefit, which shall be equal to the Participant's vested Account Balance,
calculated as of the close of business on or around the date of the Change in
Control, as selected by the Committee in its sole discretion, if (i) the
Participant has elected to receive a Change in Control Benefit, as set forth in
Section 6.2 below, and (ii) a Change in Control occurs.

6.2Payment of Change in Control Benefit. A Participant, in connection with his
or her commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit, or (ii) have
his or her Account Balance remain in the Plan upon the occurrence of a Change in
Control. If a Participant does not make any election with respect to the payment
of the Change in Control Benefit, then such Participant's Account Balance shall
remain in the Plan upon a Change in Control and shall remain subject to the
terms and conditions of the Plan.

15

--------------------------------------------------------------------------------

A Participant who has irrevocably elected to receive a Change in Control
Benefit, shall elect to have such Change in Control Benefit paid in either a
lump sum or pursuant to an Annual Installment Method in accordance with the
following:

(a)If a Change in Control occurs after a Participant's actual Retirement or
deemed Retirement under Article 9, but before the applicable benefit is paid in
full, the optional forms of payment shall be a lump sum payment or a
continuation of the annual installments. The lump sum payment shall be made no
later than sixty (60) days after the earlier of (i) July 1 following the Change
of Control, or (ii) January 1 following the Change of Control, as determined by
the Committee in its sole discretion.

(b)If a Change in Control occurs at any other time and the Participant's Account
Balance has not been fully distributed, the optional forms of payment shall be a
lump sum or annual installments over 10 years. The lump sum payment shall be
made, or installment payments shall commence, no later than sixty (60) days
after the earlier of (i) July 1 following the Change of Control, or
(ii) January 1 following the Change of Control, as determined by the Committee
in its sole discretion. Remaining installments, if any, shall be paid no later
than sixty (60) days after each anniversary of the date on which the
Participant's benefits commenced in accordance with the preceding sentence.

If a Participant elects to receive a Change in Control Benefit and does not make
any election with respect to the form of payment of the Change in Control
Benefit, then such benefit shall be payable in a lump sum.

ARTICLE 7
Retirement Benefit

7.1Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance, calculated as of the close of
business on or around the earlier of the (i) July 1 following the date on which
the Participant Retires, or (ii) January 1 following the date on which the
Participant Retires, as determined by the Committee in its sole discretion.

7.2Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method over 5 or 10 years. The Participant may change his or her
election to an allowable alternative payout period by submitting a new Election
Form to the Committee, provided that any such Election Form is submitted to and
accepted by the Committee in its sole discretion at least thirteen (13) months
prior to the Participant's Retirement. The Election Form most recently accepted
by the Committee shall govern the payout of the Retirement Benefit. If a
Participant does not make any election with respect to the payment of the
Retirement Benefit, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made, or installment payments shall commence, no later than
sixty (60) days after the earlier of (i) July 1 following the date on which the
Participant Retires, or (ii) January 1 following the date on which the
Participant Retires, as determined by the Committee in its sole discretion.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the date on which the Participant's benefits commenced
in accordance with the preceding sentence.

ARTICLE 8
Termination Benefit

8.1Termination Benefit. A Participant who experiences a Termination of
Employment shall receive a Termination Benefit, which shall be equal to the
Participant's vested Account Balance, calculated as of the close of business on
or around the earlier of the (i) July 1 following the date on which the
Participant experiences the Termination of Employment, or (ii) January 1
following the date on

16

--------------------------------------------------------------------------------

which the Participant experiences the Termination of Employment, as determined
by the Committee in its sole discretion.

8.2Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant in a lump sum payment no later than sixty (60) days after the
earlier of the (i) July 1 following the date on which the Participant
experiences the Termination of Employment, or (ii) January 1 following the date
on which the Participant experiences the Termination of Employment, as
determined by the Committee in its sole discretion.

ARTICLE 9
Disability Waiver and Benefit

9.1Disability Waiver.
(a)Waiver of Deferral. If a Participant is determined to be both (i) suffering
from a Disability, and (ii) receiving 100 percent of his or her Base Annual
Salary during the period of Disability, then the Participant's Annual Deferral
Amount Restricted Stock and Qualifying Gains shall continue to be withheld
during such period of Disability. If a Participant is determined to be both
(i) suffering from a Disability, and (ii) receiving less than 100 percent of his
or her Base Annual Salary during the period of such Disability, then such
Participant shall be excused from fulfilling that portion of the Annual Deferral
Amount commitment that would otherwise have been withheld from a Participant's
Base Annual Salary, Annual Bonus and/or LTIP Amounts for the Plan Year during
which the Participant first suffers a Disability. However, any previously
elected deferrals of Restricted Stock and Qualifying Gains shall continue to be
withheld during such Disability. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections, but
will continue to be eligible for the benefits provided in Articles 5, 6, 7, 8, 9
or 10 in accordance with the provisions of those Articles.

(b)Deferral Following Disability. If a Participant (i) returns to employment
with an Employer after a Disability ceases, and (ii) payment of 100 percent of
his or her Base Annual Salary recommences, the Participant may elect to defer an
Annual Deferral Amount, Annual Restricted Stock Amount and Annual Stock Option
Gain Amount for the Plan Year following his or her return to employment or
service and for every Plan Year thereafter while a Participant in the Plan;
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.3 above.

9.2Continued Eligibility; Disability Benefit.
(a)Continued Eligibility. A Participant suffering a Disability shall, for
benefit purposes under this Plan, continue to be considered to be employed and
shall be eligible for the benefits provided for in Articles 5, 6, 7, 8 or 10 in
accordance with the provisions of those Articles. Notwithstanding the above, the
Committee shall have the right to, in its sole and absolute discretion and for
purposes of this Plan only, deem the Participant's employment to have terminated
at any time after such Participant is determined to be suffering a Disability.

(b)Deemed Termination of Employment. If, in the Committee's discretion, the
Disabled Participant's employment has terminated, and such Participant is not
otherwise eligible to Retire, the Participant shall be deemed to have
experienced a Termination of Employment for purposes of this Plan and will
receive a Disability Benefit. The Disability Benefit shall be equal to his or
her vested Account Balance, calculated as of the close of business on or around
the earlier of the (i) July 1 following the date on which the Disabled
Participant is deemed to have experienced a Termination of Employment, as
determined by the Committee in its sole

17

--------------------------------------------------------------------------------

discretion, or (ii) January 1 following the date on which the Disabled
Participant is deemed to have experienced a Termination of Employment, as
determined by the Committee in its sole discretion. The Participant shall
receive his or her Disability Benefit in a lump sum payment no later than sixty
(60) days after the earlier of the (A) July 1 following the date on which the
Disabled Participant is deemed to have experienced a Termination of Employment,
or (B) January 1 following the date on which the Disabled Participant is deemed
to have experienced a Termination of Employment.

(c)Deemed Retirement. If, in the Committee's discretion, the Disabled
Participant's employment has terminated, and such Participant is otherwise
eligible to Retire, the Participant shall be deemed to have Retired for purposes
of this Plan and will receive a Disability Benefit. The Disability Benefit shall
be equal to his or her vested Account Balance, calculated as of the close of
business on or around the earlier of the (i) July 1 following the date on which
the Participant is deemed to have Retired, as determined by the Committee in its
sole discretion, or (ii) January 1 following the date on which the Participant
is deemed to have Retired, as determined by the Committee in its sole
discretion. The Participant shall receive his or her Disability Benefit in the
same form in which such Participant elected to receive his or her Retirement
Benefit. The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the earlier of the (A) July 1
following the date on which the Disabled Participant is deemed to have Retired,
or (B) January 1 following the date on which the Disabled Participant is deemed
to have Retired, as determined by the Committee in its sole discretion.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the date on which the Participant's benefits commenced
in accordance with the preceding sentence.

ARTICLE 10
Survivor Benefit

10.1Survivor Benefit. The Participant's Beneficiary(ies) shall receive a
Survivor Benefit upon the Participant's death which will be equal to (i) the
Participant's vested Account Balance, calculated as of the close of business on
or around the earlier of the (A) July 1 following the date of the Participant's
death, or (B) January 1 following the date of the Participant's death, as
selected by the Committee in its sole discretion, if the Participant dies prior
to his or her Retirement, Termination of Employment or Disability, or (ii) the
Participant's unpaid Retirement Benefit or Disability Benefit, calculated as of
the close of business on or around the earlier of the (A) July 1 following the
date of the Participant's death, or (B) January 1 following the date of the
Participant's death, as selected by the Committee in its sole discretion, if the
Participant dies before his or her Retirement Benefit or Disability Benefit is
paid in full.

10.2Payment of Survivor Benefit. The Survivor Benefit shall be paid to the
Participant's Beneficiary(ies) in a lump sum payment no later than sixty
(60) days after the earlier of the (i) July 1 following the date on which the
Committee is provided with proof that is satisfactory to the Committee of the
Participant's death, or (ii) January 1 following the date on which the Committee
is provided with proof that is satisfactory to the Committee of the
Participant's death, as determined by the Committee in its sole discretion.

ARTICLE 11
Beneficiary Designation

11.1Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may

18

--------------------------------------------------------------------------------

be the same as or different from the Beneficiary designation under any other
plan of an Employer in which the Participant participates.

11.2Beneficiary Designation; Change of Beneficiary Designation. A Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee's rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

11.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

11.4No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 11.1, 11.2 and 11.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant's benefits, then the Participant's designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant's estate.

11.5Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

11.6Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 12
Leave of Absence

12.1Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
(i) the Participant shall continue to be considered eligible for the benefits
provided in Articles 5, 6, 7, 8, 9 or 10 in accordance with the provisions of
those Articles, and (ii) the Annual Deferral Amount and any previously elected
deferrals of Restricted Stock and Qualifying Gains shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.

12.2Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, such Participant shall continue to be eligible for the benefits
provided in Articles 5, 6, 7, 8, 9 or 10 in accordance with the provisions of
those Articles, and any previously elected deferrals of Restricted Stock and
Qualifying Gains shall continue to be withheld during such unpaid leave of
absence in accordance with Section 3.3. However, the Participant shall be
excused from fulfilling that portion of the Annual Deferral Amount commitment
that would otherwise have been withheld from such Participant's Base Annual
Salary, Annual Bonus and/or LTIP Amounts during the remainder of the Plan Year
in which the unpaid leave of absence is taken. During the unpaid leave of
absence, the Participant shall not be allowed to make any additional deferral
elections. However, if the Participant returns to employment, the Participant
may elect to defer an Annual Deferral Amount, Annual Restricted Stock Amount and
Annual Stock Option Gain Amount for the Plan Year

19

--------------------------------------------------------------------------------

following his or her return to employment and for every Plan Year thereafter
while a Participant in the Plan; provided such deferral elections are otherwise
allowed and an Election Form is delivered to and accepted by the Committee for
each such election in accordance with Section 3.3 above.

ARTICLE 13
Termination, Amendment or Modification

13.1Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees, by action of its board of directors. Upon the
termination of the Plan with respect to any Employer, the Plan Agreements of the
affected Participants who are employed by that Employer shall terminate and
their vested Account Balances shall be determined (i) as if they had experienced
a Termination of Employment on the date of Plan termination; or (ii) if Plan
termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination. Such benefits shall be paid to the Participants as
follows: (i) prior to a Change in Control, if the Plan is terminated with
respect to all of its Participants, an Employer shall have the right, in its
sole discretion, and notwithstanding any elections made by the Participant, to
pay such benefits in a lump sum or pursuant to an Annual Installment Method of
up to 15 years, with amounts credited and debited during the installment period
as provided herein; or (ii) prior to a Change in Control, if the Plan is
terminated with respect to less than all of its Participants, an Employer shall
be required to pay such benefits in a lump sum; or (iii) after a Change in
Control, if the Plan is terminated with respect to some or all of its
Participants, the Employer shall be required to pay such benefits in a lump sum.
The termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination; provided however, that the Employer shall
have the right to accelerate installment payments without a premium or
prepayment penalty by paying the vested Account Balance in a lump sum or
pursuant to an Annual Installment Method using fewer years (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

13.2Amendment. Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer by the action of its board of
directors; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant's vested Account
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification or, if the amendment or
modification occurs after the date upon which the Participant was eligible to
Retire, the Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 13.2 or
Section 14.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification; provided, however, that the Employer shall have the right to
accelerate installment payments by paying the vested Account Balance in a lump
sum or pursuant to an Annual Installment Method using fewer years (provided that
the present value of all payments that will have been received by a Participant
at any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

20

--------------------------------------------------------------------------------

13.3Plan Agreement. Despite the provisions of Sections 13.1 and 13.2 above, if a
Participant's Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

13.4Effect of Payment. The full payment of the Participant's vested Account
Balance under Articles 5, 6, 7, 8, 9 or 10 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan and the Participant's Plan Agreement shall
terminate.

ARTICLE 14
Administration

14.1Committee Duties. Except as otherwise provided in this Article 14, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

14.2Administration Upon Change In Control. For purposes of this Plan, the
Committee shall be the "Administrator" at all times prior to the occurrence of a
Change in Control. Within one-hundred and twenty (120) days following a Change
in Control, an independent third party "Administrator" may be selected by the
individual who, immediately prior to the Change in Control, was the Company's
Chief Executive Officer or, if not so identified, the Company's highest ranking
officer (the "Ex-CEO"), and approved by the Trustee. The Committee, as
constituted prior to the Change in Control, shall continue to be the
Administrator until the earlier of (i) the date on which such independent third
party is selected and approved, or (ii) the expiration of the one-hundred and
twenty (120) day period following the Change in Control. If an independent third
party is not selected within one-hundred and twenty (120) days of such Change in
Control, the Committee, as described in Section 14.1 above, shall be the
Administrator. The Administrator shall have the discretionary power to determine
all questions arising in connection with the administration of the Plan and the
interpretation of the Plan and Trust including, but not limited to benefit
entitlement determinations; provided, however, upon and after the occurrence of
a Change in Control, the Administrator shall have no power to direct the
investment of Plan or Trust assets or select any investment manager or custodial
firm for the Plan or Trust. Upon and after the occurrence of a Change in
Control, the Company must: (1) pay all reasonable administrative expenses and
fees of the Administrator; (2) indemnify the Administrator against any costs,
expenses and liabilities including, without limitation, attorney's fees and
expenses arising in connection with the performance of the Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Administrator or its employees or agents; and
(3) supply full and timely information to the Administrator on all matters
relating to the Plan, the Trust, the Participants and their Beneficiaries, the
Account Balances of the Participants, the date and circumstances of the
Retirement, Disability, death or Termination of Employment of the Participants,
and such other pertinent information as the Administrator may reasonably
require. Upon and after a Change in Control, the Administrator may be terminated
(and a replacement appointed) by the Trustee only with the approval of the
Ex-CEO. Upon and after a Change in Control, the Administrator may not be
terminated by the Company.

14.3Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly

21

--------------------------------------------------------------------------------

appointed representative) and may from time to time consult with counsel who may
be counsel to any Employer.

14.4Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

14.5Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

14.6Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 15
Other Benefits and Agreements

15.1Coordination with Other Benefits. The benefits provided for a Participant
and Participant's Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant's Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 16
Claims Procedures

16.1Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

16.2Notification of Decision. The Committee shall consider a Claimant's claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:
(a)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

22

--------------------------------------------------------------------------------

(b)that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)the specific reason(s) for the denial of the claim, or any part of it;

(ii)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)an explanation of the claim review procedure set forth in Section 16.3
below; and

(v)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

16.3Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant's duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant's duly authorized representative):
(a)may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(b)may submit written comments or other documents; and/or

(c)may request a hearing, which the Committee, in its sole discretion, may
grant.

16.4Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant's written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:
(a)specific reasons for the decision;

(b)specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(c)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits; and

(d)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a).

16.5Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 16 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

23

--------------------------------------------------------------------------------

ARTICLE 17
Trust

17.1Establishment of the Trust. In order to provide assets from which to fulfill
the obligations of the Participants and their beneficiaries under the Plan, the
Company may establish a Trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan.

17.2Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

17.3Distributions From the Trust. Each Employer's obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Employer's obligations under this
Plan.

ARTICLE 18
Miscellaneous

18.1Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

18.2Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

18.3Employer's Liability. An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

18.4Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

18.5Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
as an Employee, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

24

--------------------------------------------------------------------------------

18.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
18.7
 
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.
18.8
 
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.
18.9
 
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Georgia without
regard to its conflicts of laws principles.
18.10
 
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Certegy Inc.
Attn: Vice President—Human Resources
11720 Amber Park Drive, Suite 600
Alpharetta, Georgia 30004


 
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
 
 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
18.11
 
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.
18.12
 
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.
18.13
 
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.
18.14
 
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.
 
 
 

25

--------------------------------------------------------------------------------


18.15
 
Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.
18.16
 
Distribution in the Event of Taxation.

(a)In General. If, for any reason, all or any portion of a Participant's
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant's Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant's
unpaid vested Account Balance under the Plan). If the petition is granted, the
tax liability distribution shall be made within 90 days of the date when the
Participant's petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

(b)Trust. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions.


18.17
 
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

26

--------------------------------------------------------------------------------


18.18
 
Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant's Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant's Employer,
or of any successor corporation might then cause or attempt to cause the
Company, the Participant's Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant's Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant's Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant's
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant's Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant's Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant's
Employer or any successor thereto in any jurisdiction.

        IN WITNESS WHEREOF, the Company has signed this Plan document as
of                        , 200    .

    "Company"
Certegy Inc., a Georgia corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
